Order entered May 20, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00057-CV

          NOVO POINT, LLC, QUANTEC, LLC, RPV, LTD., AND
                   JEFFREY BARON, Appellants

                                         V.

                       ELISSA KATZ, ET AL., Appellees

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-01898-D

                                      ORDER

      On February 25, 2021, we suspended the deadline for filing the reporter’s

record pending the filing of the clerk’s record and determination of our jurisdiction

over this accelerated appeal. The clerk’s record was filed May 14, 2021, and the

Court’s jurisdiction has been determined. Accordingly, we ORDER Coral L.

Wahlen, Official Court Reporter for County Court at Law No. 4, to file the

reporter’s record no later than June 1, 2021.
      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Wahlen and the parties.

                                        /s/   CRAIG SMITH
                                              JUSTICE